Citation Nr: 1117222	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-12 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected hypertension.

2.  Entitlement to an initial compensable evaluation for service-connected left carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission (MVC)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from August 1988 to August 2008.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In the November 2008 rating decision, the RO granted service connection for 20 separate disabilities, 11 of which were awarded compensable evaluations, with a combined service-connected disability rating of 80 percent, plus special monthly compensation under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The non-compensably rated disabilities included, in pertinent part, hypertension, left carpal tunnel syndrome, right carpal tunnel syndrome, right cubital tunnel syndrome, right foot degenerative joint disease, and left foot degenerative joint disease, all evaluated as 0 percent disabling.  The Veteran filed a timely Notice of Disagreement (NOD) in June 2009, wherein he sought compensable ratings for each of those listed disabilities.  A Statement of the Case (SOC) was issued in February 2010 and the Veteran filed a timely substantive appeal, on VA Form 9, in March 2010.  


In October 2010, the RO granted increased evaluations of 10 percent for the Veteran's claimed right carpal tunnel syndrome, right cubital tunnel syndrome, right foot degenerative joint disease, and left foot degenerative joint disease, all effective from September 1, 2008, the day after he was separated from active service.  The RO continued to deny the claims for compensable ratings for left carpal tunnel syndrome and hypertension.  At that time, the Veteran was specifically asked to contact his representative if he was satisfied with the partial grant of benefits of his appeal.  See October 2010 rating decision and October 2010 Supplemental Statement of the Case (SSOC).  In response to the October 2010 SSOC, the Veteran's accredited representative, the MVC, wrote that the Veteran only wished to continue his appeal with respect to the claims involving left carpal tunnel syndrome and hypertension.  See VA Form 21-4138, Statement in Support of Claim, received November 23, 2010.  

However, when the RO, in a deferred rating decision dated December 2, 2010, asked the MVC to complete a VA Form 646 in preparation for the Veteran's case to be transferred to the Board, the RO identified all six issues adjudicated in the SSOC as the issues currently on appeal.  Then, in the December 2010 Form 646, the representative requested that only the issues involving left carpal tunnel syndrome, hypertension, and right carpal tunnel syndrome continue on appeal.  The representative noted that the other issues were withdrawn. 

In a January 2011 deferred rating decision, a rating specialist at the RO noted that a letter needed to be sent to the Veteran, with a copy to his representative, explaining that a statement from the MVC withdrawing all issues on appeal except for left carpal tunnel syndrome and hypertension had been received on November 23, 2010.  The rating specialist also noted that the RO could not accept the December 8, 2010, statement to reinstate the Veteran's appeal for right carpal tunnel syndrome because the appeal period had expired.  The rating specialist explained that the notification letter for that issue had been issued on December 3, 2008, and the Supplemental Statement of the Case had been issued on October 22, 2010.  Upon review of the record, however, it does not appear that such a letter was ever sent.

Nonetheless, the fact remains that the Veteran, through his representative, withdrew his appeal seeking a higher initial evaluation for right carpal tunnel syndrome, along with the other claims listed above, in November 2010.  38 C.F.R. § 20.204.  Only the issues of entitlement to a higher evaluation for hypertension and left carpal tunnel syndrome were certified for appeal.  See Appeal Certification Sheet and Certification of Appeal, on VA Form 8.  Aside from mistakenly including the issues on the request for the Form 646, the RO has taken no action to indicate to the Veteran that the issue remains on appeal.  Thus, for these reasons, the issue of entitlement to a higher evaluation for right carpal tunnel syndrome has been withdrawn and is not subject to appellate review.  
 

FINDINGS OF FACT

1.  Throughout the claim/appeal period, the preponderance of the evidence is against finding that the Veteran's hypertension is manifested by diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more.  

2.  Although the Veteran's hypertension requires continuous medication for control, he is not shown to have a history of diastolic pressure of predominantly 100 or more.

3.  The Veteran's left carpal tunnel syndrome is manifested by pain, tingling, and numbness in the hand and fingers, demonstrated weakness in hand grip, and loss of sensation to light touch and pin prick.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for the Veteran's hypertension have not been not met or approximated for the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2010).

2.  Giving the benefit of the doubt to the Veteran, the criteria for a 20 percent disability rating for the Veteran's left carpal tunnel syndrome have been approximated for the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his attorney has alleged any prejudicial or harmful error in VCAA notice and, as discussed herein, none has been shown.

In the present case, the Veteran is challenging the initial rating assigned for his service-connected hypertension and left carpal tunnel syndrome following the award of service connection in the November 2008 rating decision.  The U.S. Court of Appeals for Veterrans Claims, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a NOD, such as in this case.

Notwithstanding the above, the Board notes that the Veteran was advised, in a May 2008 letter sent in connection with his service-connection claim, of how VA determines the disability rating once service connection has been established and the types of evidence needed to support his claims for an increased rating.  He was again sent notice of how VA determines the disability rating and advised regarding the types of evidence needed to assign a disability rating in July 2009.  

The Board also observes that the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims during the course of this appeal.  As stated above, neither the Veteran nor his representative has alleged any prejudice with respect to the notice, or lack thereof, received for his initial rating claims during the course of this appeal. 

Furthermore, the Veteran has been provided with a copy of the above rating decisions, the February 2010 SOC, and the October 2010 SSOC, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Thus, in consideration of the foregoing, the Board finds that the RO effectively satisfied the notice requirements with respect to the issues on appeal prior to the initial denial of the claims.  

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the Veteran with medical examinations in June 2008 (before retirement from active duty) and April 2010 in connection with his claims.  The examination reports have been reviewed and include all relevant findings for his initial rating claims.  Although the April 2010 examiner did not have access to the claims folder, the Board notes that he made reference to "records available in the Veteran's c file" when summarizing the Veteran's medical history in the text of the examination report.  Further, treatment records relevant to the claims coupled with the Veteran's competent lay statements provided adequate information on which to rate fairly the Veteran's claimed disability.  Thus, a remand for another medical examination is not needed.     

Also, the Veteran's service treatment records (STRs) are of record.  Further, treatment records adequately identified as relevant to the Veteran's claims have been obtained, to the extent possible, and are associated with the claims folder.  Moreover, the Veteran and/or his representative has/have submitted several written statements in connection with his claims and during the course of his appeal.    

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claims is to be considered.  An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Hypertension

The Veteran seeks a compensable disability evaluation for hypertension.  He filed his claim for service connection in May 2008 (before retiring from service), and is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease.  

Under DC 7101, a 10 percent evaluation is warranted for diastolic pressure predominately 100 or more or systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability evaluation requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability evaluation required diastolic readings of predominantly 120 or more.  A 60 percent disability evaluation required diastolic readings of predominantly of 130 or more.

Although the above schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, the Board notes that a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. § 4.31.

In order for the Veteran to receive a disability rating of 10 percent, the evidence must show that the Veteran demonstrates a diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  Review of the evidentiary record, however, does not demonstrate such a disability picture, for reasons explained below.  

The Veteran has asserted that he is entitled to a compensable disability evaluation because he requires three types of medications to control his hypertension.  See VA Form 21-4138, Statement in Support of Claim.  The Board recognizes that the medical evidence confirms that the Veteran requires continuous medication to control his hypertension, as he contends.  See July 9, 2010 VA treatment record and June 2008 and April 2010 VA medical examination reports.  

However, the Veteran does not contend and the medical evidence does not show that he additionally has a history of diastolic pressure predominantly of 100 or more, as is required for a 10 percent disability rating under DC 7101.  

In this regard, the Board observes that the Veteran's blood pressure was taken numerous times during service.  He was also diagnosed with hypertension in service.  See March 2007 STR (noting that the Veteran was newly diagnosed with hypertension).  However, only one blood pressure reading in March 2000 of 140 (systolic) over 106 (diastolic) showed a diastolic pressure of more than 100.  More typically, the blood pressure readings documented in the STRs show that the Veteran's diastolic pressure was less than 100.  

In addition, the Veteran is not shown to have a diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more at any time relevant to the claim/appeal period.  Although not all of the blood pressure readings at the June 2008 VA pre-retirement medical examination are easily discerned, it is clear that the Veteran did not have systolic or diastolic pressure commensurate with a 10 percent rating, because the systolic pressure range appears to be approximately 110 to 129 and the diastolic range appears to be from 70 to 84.  Also, as noted above, the STRs show no blood pressure readings indicating diastolic or systolic pressure to the degree required for a 10 percent rating.  In addition, the Veteran's blood pressure readings at the April 2010 VA medical examination ranged from 115 to 129 (systolic) over 72 to 82 (diastolic), which is not commensurate with the criteria for a 10 percent rating.  Further, the range of blood pressure readings included in the Veteran's treatment records relevant to the claim/appeal period are consistent with the range documented in the April 2010 VA medical examination report.  Thus, there is no indication that the Veteran has demonstrated diastolic or systolic pressure required for a 10 percent rating under DC 7101.  

Therefore, although the Veteran requires continuous medication to control his hypertension, the Board finds that he is not entitled to a schedular evaluation of 10 percent under DC 7101 for hypertension on this basis because he does not additionally have a history of diastolic pressure predominately 100 or more.  Further, the Veteran has not demonstrated diastolic pressure predominately 100 or more or systolic pressure predominantly 160 or more at any time relevant to the claim/appeal period so as to warrant a 10 percent schedular rating.  

Because the Veteran's hypertension is not shown to have been manifested by symptomatology commensurate with a 10 percent rating throughout the claim/appeal period, the preponderance of the evidence weighs against the assignment of a higher initial rating for hypertension.  Further, no staged rating is warranted.     
 
In making the above determination, the Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a schedular evaluation higher than zero percent.  It is notable that the April 2010 VA medical examiner found no complications associated with the Veteran's hypertension. 

The Board has further considered whether the Veteran's hypertension warrants referral for consideration of a higher rating on an extraschedular basis, under 38 C.F.R. § 3.321(b).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  However, after review of the record, the Board finds that any limitations on employability due to service-connected hypertension have been contemplated in the currently assigned 0 percent rating under DC 7101.  The evidence does not reflect that this service-connected disability has necessitated any frequent periods of hospitalization or caused marked interference with employment.  See April 2010 VA medical examination report, page 3.  The June 2008 VA hypertension examiner specifically wrote that the Veteran's hypertension had no significant effects on his usual occupation and had no affects on his usual daily activities.  The April 2010 VA medical examiner similarly wrote that the Veteran's hypertension had no effect on his usual occupation as an instructor and the Veteran told the examiner that he had lost less than a week from work during the past 12 months related to his hypertension due to appointments. 

Thus, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant consideration of the assignment of an extraschedular rating.  Since application of the regular schedular standards is not rendered impracticable in this case, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

B.  Left Carpal Tunnel Syndrome

The Veteran seeks a compensable disability evaluation for left carpal tunnel syndrome.  He filed his claim for service connection in May 2008 (before retiring from service), and is currently rated under Diagnostic Code 8515 for paralysis of the median nerve.  Because the Veteran is right-hand dominant, the left upper extremity is considered his minor arm for rating purposes.   

DC 8515 relates to impairments of the median nerve and provides for a 60 percent disability of the minor arm for complete paralysis of the nerve.  Complete paralysis is defined as inclination of the hand to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a.  Incomplete, severe paralysis of the minor upper extremity warrants assignment of a 40 percent rating; incomplete, moderate paralysis warrants a 20 percent rating; and incomplete mild paralysis warrants a 10 percent rating.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Although the above schedular criteria do not specifically outline any criteria for a noncompensable (zero percent) rating, the Board notes that a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. § 4.31.

In this case, he Board notes that the Veteran was diagnosed with left carpal tunnel syndrome in service and has a history of surgical intervention (i.e., left carpal tunnel release) in March 2007.   In June 2008, before retiring from service, he underwent his first compensation and pension examination in connection with his claim.

In the June 2008 VA medical examination report, it is noted that the Veteran's left carpal tunnel syndrome, which was initially manifested by tingling and numbness of the hands, had improved after surgery.  However, the Veteran had continued complaints of decreased strength and dexterity as well as numbness, stiffness, and tingling in his hand at the examination.  

Upon physical examination, the examiner noted that there was no impaired strength or dexterity of the Veteran's hand and there was no gap between any finger and the proximal transverse crease of the hand on maximal flexion of the finger.  There were also no abnormal findings of the left upper extremity and the radial pulse was normal.  Further, neurologic examination of the left side showed no motor or sensory loss.  The examiner noted that the Veteran's left carpal tunnel syndrome had significant effects on his occupational activities because he had decreased manual dexterity, problems lifting and carrying, decreased strength of the upper extremity, and difficulty typing.  

A private neurology note dated in December 2009 shows that the Veteran continued to complain of having numbness and pain in his left hand, which had increased progressively and was aggravated with holding things and driving.  He also reported hand weakness in holding things as he was dropping things.  He further reported pain in his forearm.  Upon examination, the Veteran demonstrated mild weakness in his hand grip, notably with the right greater than the left.  The examining physician, in pertinent part, ordered the Veteran to undergo nerve conduction studies of the upper extremities and wear a wrist brace.

The results of the December 2009 nerve conduction studies revealed abnormal electrophysical findings.  Ultimately, the conclusion was that the findings were consistent with carpal tunnel syndrome, right more than left which was moderate in nature.  While the Board notes that the Veteran's right carpal tunnel syndrome was noted to be worse than his left carpal tunnel syndrome, it appears that the descriptive term "moderate" applies to both wrists.    

At the April 2010 VA peripheral nerves examination, it is noted that the Veteran reported no symptoms of carpal tunnel syndrome at that time but did state that he had cubital tunnel syndrome.  Physical examination showed no affected muscle groups and normal vibration, pain, and position sense when evaluating the Veteran's sensory function.  However, there was decreased light touch on the ulnar nerve distribution.  The examining physician further wrote that there was no evidence for carpal tunnel syndrome at the time of the VA medical examination.  It appears that the examiner alternatively attributed the Veteran's decreased manual dexterity and numbness to cubital tunnel syndrome.  However, it is notable that the examiner wrote that no nerve conduction test results could be obtained because none existed on the local computerized patient record system (CPRS) and no claims folder was available for review at the examination.  Although he also wrote that all test results were included on the examination report, he noted that there were no electromyography, nerve conduction studies, or other tests and wrote "see c-file" for the test results.  

Five days later, an April 2010 VA neurology consult note reveals that the Veteran presented with complaints of 4th and 5th finger numbness and weak grip in his hand.  Neurological examination of the motor system revealed left hypothenar muscle hypertrophy, positive Froment's sign, and weakness of the flexor carpi ulnaris, abductor digiti minimi and dorsal interossei muscles, with right side weaker than left side.  Also, the pronator draft was absent.  In addition, on examination of the sensory system, there was loss of sensation of light touch and pin prick of the 4th and 5th fingers up to the wrist joints and local loss of sensation at the medial epicondylar region.  The examining resident physician noted an impression was ulnar neuropathy at the elbow joint with possible medial epicondylitis.  

A May 2010 VA physical medicine rehabilitation consultation note reveals that the Veteran presented with continued complaints of numbness in his hand on the 4th and 5th finger.  He stated that if he bent his elbow, his hands go numb.  The Veteran underwent an electromyography study (EMG) in connection with his medical evaluation.  The EMG study was abnormal and, in pertinent part, showed electrophysiologic evidence of moderate median neuropathy of the left wrist.  The examining physician wrote that it was difficult to tell whether the Veteran had ulnar neuropathy on the left side.    

After careful review of the above evidence, the Board finds that the Veteran's left carpal tunnel syndrome is manifested by weakness in his hand grip and loss of sensation to light touch and pin prick.  The Veteran has also competently and consistently reported that he had pain, numbness, and tingling in his left hand and the Board finds the Veteran's account of such symptomatology credible.  The Board further notes that the December 2009 nerve conduction studies revealed electrophysical findings suggesting moderate carpal tunnel syndrome.  Similarly, the May 2010 EMG study noted that there was electrophysiologic evidence of moderate median neuropathy of the left wrist.  We note that, in both studies, the Veteran's level of impairment associated with his carpal tunnel syndrome was described as "moderate".  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so). 

While the Board recognizes that the April 2010 VA medical examiner found no evidence for carpal tunnel syndrome at the examination and the Veteran himself apparently denied having any symptoms related to the disability at that time, the examiner admittedly did not have access to the claims folder or any pertinent test results and the Veteran has repeatedly reported experiencing symptoms that have typically been attributed to his carpal tunnel syndrome by medical providers.  Further, the Board finds the treatment records both before and after the examination more probative, particularly the May 2010 EMG studies noting the presence of moderate carpal tunnel syndrome/median neuropathy of the left wrist, than the April 2010 VA peripheral nerves examination report.  The May 2010 EMG study was conducted a little more than a month after the April 2010 VA examination.  

Thus, in consideration of the foregoing, the Board finds that there is a reasonable doubt raised in this case, and will resolves such doubt in favor of the Veteran in finding that his left carpal tunnel syndrome more closely approximates moderate incomplete paralysis of the median nerve such that a 20 percent schedular rating under DC 8515 is warranted for the entire claim/appeal period.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a schedular evaluation higher than the rating assigned herein. 

As above, the Board has further considered whether the Veteran's left carpal tunnel syndrome warrants referral for consideration of a higher rating on an extraschedular basis, under 38 C.F.R. § 3.321(b).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  However, after review of the record, the Board finds that any limitations on employability due to service-connected left carpal tunnel syndrome, alone, have been contemplated in the currently assigned 20 percent rating under DC 8515.  The evidence does not reflect that the service-connected disability has necessitated any frequent periods of hospitalization or caused marked interference with employment.  The record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant consideration of the assignment of an extraschedular rating. 

Since application of the regular schedular standards (which support an increased schedular rating) is not rendered impracticable in this case, referral of this matter to the RO under 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation is not warranted.  See Thun v. Peake, supra.  



ORDER

Entitlement to an initial compensable evaluation for service-connected hypertension is denied.

Entitlement to an initial 20 percent evaluation for service-connected left carpal tunnel syndrome is granted, subject to the laws and regulations governing the payment of monetary awards.


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


